Citation Nr: 1310368	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  10-13 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to June 19, 2012, and in excess of 70 percent thereafter. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1953 to February 1986.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, effective August 19, 2009, and assigned a 30 percent initial disability rating.  

This case was before the Board in May 2012, and it was remanded for further development.  In November 2012, the RO granted an increased rating for the Veteran's service-connected PTSD, assigning a 70 percent rating, effective June 19, 2012.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Prior to the promulgation of a decision in the current appeal, the Veteran withdrew his appeal in a signed correspondence received by the Board on March 11, 2013. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

The Veteran has withdrawn this appeal through correspondence received at the Board in March 2013.  The Veteran stated that he was satisfied with the decision and did not want to have his case returned to the Board.  Therefore, there remain no allegations or errors of fact or law for appellate consideration.

Accordingly, the Board does not have jurisdiction to review this matter on appeal, and it must be dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


